Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B and E, claims 1-3, 5-8, and 15-20, in the reply filed on August 6, 2021 is acknowledged.  The traversal is on the ground(s) that Species B and E should be examined together {Remarks, Page 6 Line 18 to Page 7 Line 29}.  This is found persuasive.  However, upon further review of this case, the election of species requirement will be withdrawn, due to the explanation below.
Allowable Subject Matter
Claims 1-20 are allowable as amended by the Applicant.  The following is an examiner’s statement of reasons for allowance.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding beverage containers with storage compartments and removable straws that are within the compartment, and removable bottom closure components.  However, the prior art does not expressly disclose that the removable bottom closure component has a ridged surface and wherein a removable drinking straw is entirely enclosed within the straw storage compartment when the removable bottom closure component is fully engaged with the container body at the open lower end of the straw storage compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736